TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00058-CV


Nicole Taylor, Appellant

v.

Donald Zielinski, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 179-746-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Nicole Taylor moves to dismiss her appeal because the parties have settled their
dispute through mediation.  According to the agreement attached to her motion, Taylor will authorize
in writing appellee Donald Zielinski the right to claim Daniel Zielinski on his federal income tax
return during taxable years 2003, 2004, 2005, and 2006, and appellee accepts this right as full
payment of attorney's fees awarded him by the district court; appellee also agrees not to execute on
the fees awarded in the district court judgment.  We grant Taylor's motion and dismiss this appeal.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellant's Motion
Filed:   May 30, 2003